Title: To Thomas Jefferson from George Slaughter, 13 April 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville April 13th 1781

As the inclosed copy of the proceedings of the Commissioners appointed to examine into the conduct of Captain James Francis Moore purchasing Commissary for this department by which you will observe that I have not proved the charge against that Gentleman I have nothing to say in justification of my conduct more than that I had put too much confidence in the information whom I before thought were men of the strictest Varacity and honour but as I have been inadvertinly led to make those charges, in Justification to Capt. Moore’s character am in duty bound to make him all the satisfaction in my Power therefore hope that no part of the information recited in my Letter of the 17th. January last respecting that Gentleman will injure him in your esteem.
I am Yr. Excellency’s Mo. Obt Huml Servt,

Geo: Slaughter

